Exhibit 10.2

Execution Copy

SETTLEMENT AGREEMENT AND
MUTUAL RELEASE AND WAIVER OF CLAIMS

This Settlement Agreement and Mutual Release and Waiver of Claims (this
“Agreement”) is made and entered into freely and voluntarily and is effective as
of the 12th day of June, 2006, by and between Meritage Homes Corporation
(hereinafter referred to, collectively with all of its subsidiaries and
affiliates, as “Meritage”) and John R. Landon (hereinafter referred to as
“Landon”).

WHEREAS, Landon and Meritage are parties to that certain Employment Agreement,
effective as of July 1, 2003, as amended from time to time (the “Employment
Agreement”);

WHEREAS, simultaneously with the execution of this Agreement, Meritage and
Landon have executed and delivered a Stock Purchase Agreement, pursuant to
which, among other things, Meritage has agreed to repurchase shares of Meritage
common stock from Landon and Landon has agreed, upon such repurchase, to resign
as a director of Meritage (the “Stock Purchase Agreement”), and a Cooperation
Agreement regarding certain matters relating to Landon’s ownership of Meritage
stock (the “Cooperation Agreement”); and

WHEREAS, the parties mutually wish to memorialize the terms and conditions of
the termination of Landon’s service as an officer and employee of Meritage and,
in the circumstances described below, as a director of Meritage.

NOW, THEREFORE, in consideration of the acts, payments, covenants and mutual
agreements herein described and agreed to be performed, Landon and Meritage
agree as follows:

1.             Termination.

(a)           Landon hereby acknowledges the termination of Landon’s service as
an officer and employee of Meritage, and his termination and/or resignation from
all other positions held by Landon in any capacity with any subsidiary,
affiliate or related party of Meritage, in each case effective as of the close
of business on May 17, 2006.

(b)           Landon hereby acknowledges that, pursuant to Section 3 of the
Employment Agreement and the terms hereof, Landon will be deemed to have
resigned as a director of Meritage at such time as Landon owns less than 5% of
the outstanding common stock of Meritage, unless Landon otherwise resigns
earlier. Landon further acknowledges that he has resigned as a director of
Meritage pursuant to the terms of, and subject to the closing of the
transactions contemplated by, the Stock Purchase Agreement.

2.             Principal Economic Terms.

(a)           Landon and Meritage agree that (i) Landon’s termination shall be
treated as a termination without Cause pursuant to, and that Landon will receive
the benefits provided by, Section 7A of the Employment Agreement applicable
thereto, and (ii) Landon will remain


--------------------------------------------------------------------------------




subject to the restrictive covenants and confidentiality obligations of Sections
8 and 9 of the Employment Agreement.

(b)           Landon hereby represents and warrants that the provisions of
Sections 8 and 9 of the Employment Agreement constitute valid and legally
binding obligations of Landon, enforceable against Landon in accordance with
their respective terms.

(c)           Meritage agrees to make the Consulting, Severance and
Non-Competition Payments (as such term is defined in Section 7A of the
Employment Agreement) to Landon as, and to the extent, required by the terms of
the Employment Agreement. The parties intend to comply with the provisions of
Section 409A(a)(2), (3) and (4) of the Internal Revenue Code of 1986, as amended
(the “Code”) to the extent those provisions apply to the payments due to Landon.
In furtherance of that intent and with respect to the payments described in this
subsection (c) and in 3(f) below with respect to COBRA premium reimbursements,
the parties agree that, unless otherwise mutually agreed by the parties, all
such payments that would otherwise be paid by Meritage to Landon during the six
month period after May 17, 2006, will instead be paid by Meritage to North
Dallas Bank & Trust, as trustee, (or such other financial institution as may be
mutually agreed by the parties) under an agreement of trust in the form attached
hereto; provided, however, that if Landon dies before November 30, 2006, no
further payments will be made to such trustee and instead such payments will be
made in the time and manner provided in the Employment Agreement. Meritage
agrees to comply with the requirements of Code Section 409A(a)(2), (3) and
(4) to the extent those provisions apply to the payments due to Landon. Anything
in the foregoing to the contrary notwithstanding, the parties acknowledge and
agree that (i) Meritage has paid the first Consulting, Severance and
Non-Competition Payment into an escrow account established by Meritage at
Guaranty Bank, Dallas, Texas (the “Guaranty Escrow”), (ii) following the
execution and delivery of this Agreement, the Stock Purchase Agreement and the
Cooperation Agreement and the consummation of the transactions contemplated by
the Stock Purchase Agreement, Meritage will direct the amounts in the Guaranty
Escrow applicable to the period May 17, 2006 though May 31, 2006 to be delivered
to the trust (unless otherwise agreed by the parties as provided above), and
(iii) all subsequent Consulting, Severance and Non-Competition Payments payable
by Meritage shall be paid by Meritage in arrears on the first day of each
calendar month beginning July 1, 2006 (with any payments relating to partial
months to be pro-rated accordingly) to the trust (as provided above or as
otherwise mutually agreed by the parties).

3.             Other Matters. Landon and Meritage hereby agree as follows:

(a)           Meritage will allow to vest, and be exercisable in accordance with
their terms, all options granted to Landon that are scheduled to vest on
June 12, 2006.

(b)           Meritage shall pay an amount equal to the rate of his base salary,
as it existed on May 17, 2006, for a period of sixty (60) days as unpaid and
unused but accrued vacation.

(c)           Landon will deliver to Meritage by no later than Tuesday, June 13,
2006,  the automobile leased by Meritage and utilized by Landon as of the
termination of his employment, such automobile to be returned in good condition
(ordinary wear and tear

2


--------------------------------------------------------------------------------




excepted); provided that Landon shall be responsible for any charges to Meritage
in respect of damages or otherwise with respect to such automobile, with such
amounts to be charged to, and payable by, Landon in the manner provide in
Section 3(e) below.

(d)           Except as provided in the next sentence, all season or other
tickets to sports and other events held in Meritage’s name shall be retained by
Meritage and Landon hereby disclaims any interest or other right in any such
tickets. Notwithstanding the foregoing, ownership of four season tickets (two
floor seats and two tickets in Section 119) to the Dallas Mavericks basketball
team shall be retained by, or otherwise transferred by Meritage to, Landon for
his personal ownership and use and Meritage hereby disclaims any interest or
other right in such tickets.

(e)           Landon shall reimburse to Meritage promptly following the
execution of this Agreement and delivery by Meritage of reasonable documentation
thereof, and in no event later than sixty days after Landon’s receipt of such
documentation, the amount of all non-reimburseable personal charges made by
Landon on his Meritage corporate American Express card. Meritage shall reimburse
to Landon promptly following the execution of this Agreement and delivery by
Landon of reasonable documentation thereof, and in no event later than sixty
days after Meritage’s receipt of such documentation, the amount of all
reimbursable business expenses incurred by Landon during 2006 and not reimbursed
by Meritage as of the date hereof.

(f)            Matters related to continuing insurance coverage available to
Landon shall be handled in the manner set forth in that certain letter delivered
to Landon by Meritage, dated May 26, 2006. Meritage agrees that it will
reimburse to Landon each month for up to 18 months following his termination of
employment the amount of each monthly payment made by Landon in respect of his
COBRA coverage; provided that Landon shall send to Meritage within 15 days of
each month end evidence of his payment of the applicable monthly COBRA payment
and Meritage will reimburse Landon for such payment within 15 days of receipt of
such documentation from Landon.

(g)           Meritage will provide and/or maintain in effect directors and
officers insurance for Landon’s benefit covering any claims arising out of any
conduct prior to the date on which Landon is no longer a member of the board of
directors of Meritage, such coverage to be on the same terms as are available to
all other members of Meritage’s board of directors.

(h)           Meritage will continue to pay to Sherry Martino her monthly salary
for a period of six months following the termination of her employment with
Meritage if (i) Meritage terminates Ms. Martino without cause, or
(ii) Ms. Martino voluntarily resigns from Meritage to work with Landon or any
business owned by Landon and, in fact, works for Landon or such business. The
provisions of Section 8(A)(2) of the Employment Agreement shall not apply to
Ms. Martino.

(i)            Within thirty days of the execution of this Agreement, Meritage
will pay to Landon all gross up payments required to be paid by Meritage
pursuant to Exhibit B to the Employment Agreement, items 1 and 2, unless
Meritage provides documentation that such payments have been made previously.

3


--------------------------------------------------------------------------------




 

(j)            Landon acknowledges and agrees that, except as expressly set
forth in Section 2, this Section 3, Section 4 and Section 9, Landon has no
rights to, and hereby expressly disclaims any right to, any compensation,
benefits or other remuneration from Meritage of any kind or nature whatsoever,
including, without limitation, any of the benefits listed on Exhibit B of the
Employment Agreement, or any profit sharing, deferred compensation, or
retirement plan benefits, and Meritage has no further obligation to pay or
provide to Landon any such compensation, benefits or other remuneration.

4.             Mutual Release and Covenant Not to Sue.

(a)           In consideration of the matters referenced in Section 2 and
Section 3 above, Landon, on behalf of himself and his heirs, executors,
administrators, and assigns, hereby forever releases, discharges, cancels,
waives, and acquits Meritage and its subsidiaries, affiliates, agents, officers,
owners, directors, employees, insurers, and assigns, of and from any and all
rights, claims, demands, causes of action, obligations, damages, penalties,
fees, costs, expenses, and liabilities of any nature whatsoever, whether in law
or equity (collectively, “Claims”), which Landon has, had or may hereafter have
against it arising out of, or by reason of, any cause or matter, existing as of
the date of execution of this Agreement, WHETHER KNOWN TO LANDON AT THE TIME OF
EXECUTION OF THIS AGREEMENT OR NOT, other than any Claims arising out of, or by
reason of any breaches by Meritage of its obligations under this Agreement, the
Stock Purchase Agreement, the Cooperation Agreement or Section 7 of the
Employment Agreement. This FULL RELEASE AND WAIVER OF ALL CLAIMS by Landon
includes, without limitation, any Claims arising out of, or relating in any
manner whatsoever to, the employment and/or termination of the employment of
Landon by Meritage, such as, BUT NOT LIMITED TO, any charge, claim, lawsuit or
other proceeding arising under the Civil Rights Acts, Title VII as amended by
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (ADEA), the Labor Management Relations Act
(LMRA), Employee Retirement Income Security Act (ERISA), the Consolidated
Omnibus Budget Reconciliation Act, the Fair Labor Standards Act (FLSA), the
Equal Pay Act, the Rehabilitation Act of 1973, and the Family and Medical Leave
Act of 1993, worker’s compensation laws, or any other federal, state, or local
statute, or any contract, agreement, plan or policy, including any Claims for
breach of express or implied contract, wrongful discharge, tort, personal
injury, or any claims for attorney’s fees or other costs. This release shall not
apply to (i) any vested amounts in Landon’s 401(k) account, (ii) any benefits
due to, or on behalf of, Landon or his dependents pursuant to the terms of any
health, dental, vision or other similar health-related plan or policy of
Meritage, or (iii) any right to indemnification, advancement of expenses,
limitation of liability or exculpation of liability to the extent provided under
or arising from the Articles of Incorporation or Bylaws of Meritage or under any
insurance policy maintained by Meritage benefiting Landon with respect to his
service as an officer, employee, or director of Meritage.

(b)           In consideration of the matters referenced in Section 2 and
Section 3 above, Meritage, on behalf of itself and its subsidiaries, affiliates,
agents, officers, owners, directors, employees, insurers, and assigns, hereby
forever releases, discharges, cancels, waives, and acquits Landon of and from
any and all Claims existing as of the date of execution of this Agreement,
WHETHER KNOWN TO MERITAGE AT THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT,
other than any Claims arising out of, or by reason of, (i) any breaches

4


--------------------------------------------------------------------------------




by Landon of his obligations under this Agreement, the Stock Purchase Agreement,
or the Cooperation Agreement, (ii) any  actions or omissions by Landon in
connection with his employment that subject Meritage to any criminal liabilities
under federal, state or other laws, (iii) any  actions or omissions by Landon in
connection with his employment that subject Meritage to any civil liabilities
under federal, state or other laws and with respect to which Landon is not
entitled to the indemnification or other rights referenced in
Section 4(a)(ii) above, and (iv) any breaches by Landon of his obligations under
Sections 8 and 9 of the Employment Agreement. This FULL RELEASE AND WAIVER OF
ALL CLAIMS by Meritage includes, without limitation, any Claims arising out of,
or relating in any manner whatsoever to, any applicable federal, state, or local
statute, or any contract, agreement, plan or policy, including any Claims for
breach of express or implied contract, tort, or any claims for attorney’s fees
or other costs.

(c)           Each of Meritage and Landon further covenants and agrees not to
institute, nor cause to be instituted, any legal proceeding of any nature
whatsoever, including, without limitation, filing any claim or complaint with
any government agency alleging any violation of law or public policy or seeking
workers’ compensation from Meritage (or any of its representatives) for any
claim released hereunder premised upon any legal theory or claim whatsoever,
including without limitation, contract, tort, wrongful discharge, personal
injury, interference with contract, breach of contract, defamation, negligence,
infliction of emotional distress, fraud, or deceit, except that a party hereto
may file a legal proceeding against the other solely to enforce the terms of
this Agreement or any agreement contemplated hereunder.

(d)           Each of Meritage and Landon acknowledges that the considerations
afforded such party under this Agreement are in full and complete satisfaction
of any Claims such party may have or may have had prior to the date hereof,
including, without limitation, any such Claim arising out of Landon’s employment
with Meritage or the termination thereof, and provide good and sufficient
consideration for every promise, duty, release, obligation, agreement and right
contained in this Agreement.

5.             No Disparagement. During the period through May 17, 2008, each of
Meritage and Landon agrees that as part of the consideration for this Agreement,
each will not make disparaging or derogatory remarks, whether oral or written,
about the other party, including, in the case of Landon, any disparaging or
derogatory remarks by Landon, whether oral or written, regarding Meritage or its
business, products, subsidiaries, affiliates, directors, officers or agents.
Each of Meritage and Landon also agree that neither it nor he will characterize
Landon’s termination in a manner other than as described herein, in the press
release issued by Meritage on May 18, 2006 related thereto, or in the Current
Report on Form 8-K filed by Meritage on May 22, 2006, or the Meritage webcast of
June 1, 2006. Nothing in this Agreement shall prevent Landon from giving
truthful testimony or providing any information requested by any agent of the
United States government or member of Congress.

6.             Cooperation. Landon agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against Meritage or its subsidiaries, affiliates, directors, officers or agents
regarding any alleged acts or omissions prior to May 17, 2006 by Meritage (or
its subsidiaries, affiliates, directors, officers or agents), unless under a
subpoena or court order to

5


--------------------------------------------------------------------------------




do so and except as may be required to enforce his rights hereunder or any
agreement contemplated herein. Nothing herein shall be construed to prohibit
Landon from giving truthful testimony. Landon further agrees that, at Meritage’s
expense (including the expense of reimbursing Landon for travel on a private
aircraft, with such reimbursement not to exceed $4500 per hour) and upon its
reasonable request, Landon will assist Meritage in its defense or prosecution of
any disputes, differences, grievances, claims, charges, or complaints between
Meritage and any third party, including, without limitation, in respect of any
litigation or other proceedings related to the ongoing Hancock litigation, which
assistance will include testifying on Meritage’s behalf in connection with any
such matter or performing any other task reasonably requested by Meritage in
connection therewith.

7.             No Admission of Liability. Nothing contained in this Agreement
shall be construed in any manner as an admission by any party that it has or may
have violated any statute, law or regulation, or breached any contract or
agreement.

8.             Reliance. Landon represents and warrants that: (a) he has relied
on his own judgment regarding the consideration for and language of this
Agreement; (b) he has been given a reasonable period of time to consider this
Agreement, has been advised to consult with independent counsel of his own
choosing before signing this Agreement, and has consulted with independent
counsel or voluntarily elected not to consult with independent counsel with
respect hereto; (c) Meritage has not in any way coerced or unduly influenced him
to execute this Agreement; and (d) this Agreement is written in a manner that is
understandable to him and he has read and understood all paragraphs of this
Agreement.

9.             Nature of the Agreement. This Agreement and all provisions
thereof, including all representations and promises contained herein, are
contractual and not a mere recital and shall continue in permanent force and
effect. This Agreement and all attachments constitute the sole and entire
agreement of the parties with respect to the subject matter hereof, and there
are no agreements of any nature whatsoever between the parties hereto with
respect to the subject matter hereof, except as expressly stated herein. Except
for (a) Sections 7, 8, and 9 of the Employment Agreement, and Section 15 of the
Employment Agreement as modified below, (b) that certain Change of Control
Agreement, effective as of July 1, 2003, between Meritage and Landon with
respect to any change of control occurring within ninety (90) days of Landon’s
termination (but subject to Landon’s compliance with the Cooperation Agreement),
and (c) the benefits referred to in the last sentence of Section 4(a) above,
which constitute continuing obligations of the parties in accordance with their
terms, all prior agreements or plans between Meritage and Landon or otherwise
relating to Landon, including the Employment Agreement (including any bonus set
forth therein) or other severance, benefit or compensation arrangements, written
or oral, are hereby terminated. This Agreement may not be modified or changed
unless done so in writing, signed by both parties. In the event that any portion
of this Agreement is found to be unenforceable for any reason whatsoever, the
unenforceable provision shall be considered to be severable, and the remainder
of the Agreement shall continue to be in full force and effect. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas without regard to choice of law principles.

With regard to any dispute, claim or controversy relating to Sections 8 or 9 of
the Employment Agreement that are subject to Section 15 of the Employment
Agreement, the parties

6


--------------------------------------------------------------------------------




 

hereby agree that, anything in Section 15 to the contrary notwithstanding,
(i) in the event Landon violates or breaches any of the provisions of Sections 8
or 9 of the Employment Agreement, Meritage shall be entitled to seek a temporary
restraining order and/or preliminary injunctive relief from any court of
competent jurisdiction, without bond but upon due notice, (ii) any other
dispute, claim or controversy, including any claim for permanent injunctive
relief, shall be subject to arbitration under Section 15 of the Employment
Agreement, (iii) any dispute, claim or controversy subject to arbitration under
Section 15 of the Employment Agreement shall be conducted by a panel of three
arbitrators, selected as provided in said Section 15, and (iv) if any party to
such arbitration, or the arbitration panel itself, seeks to challenge, or
otherwise impose any limitations on, the power of the arbitration panel to grant
permanent injunctive relief, then Section 15 shall immediately be deemed null
and void and of no further force or effect, and the parties hereto may
immediately institute legal proceedings in any court of competent jurisdiction
and seek any remedies to which a party hereunder may be entitled at law or in
equity

10.           Time Period of Considering or Canceling This Agreement. Landon
acknowledges that he has been offered a period of time of at least twenty-one
(21) days to consider whether to sign this Agreement, which he has waived, and
Meritage agrees that Landon may revoke his release of any Claims arising under
the Age Discrimination in Employment Act referred to in Section 3(a) above at
any time during the seven (7) days following the date on which this Agreement
has been signed by all parties to this Agreement. In order to effect a
revocation of any Claims under the Age Discrimination in Employment Act referred
to in Section 3(a) above, Landon must deliver to Meritage, c/o Meritage Homes
Corporation, Attn: General Counsel, at Meritage Homes Corporation, 17851 North
85th Street, Suite 300, Scottsdale, Arizona 85255, written notice expressly
stating that Landon is revoking his release of Claims under the Age
Discrimination in Employment Act. If Landon delivers such notice revoking his
release of Claims under the Age Discrimination in Employment Act, then:

(a)           Landon’s release of Claims under the Age Discrimination in
Employment Act shall not be effective or enforceable;

(b)           Landon’s release of all other Claims under Section 3(a) above
shall remain in full force and effect;

(c)           Meritage shall be entitled, at its sole option, to stop paying to
Landon the Consulting, Severance and Non-Competition Payments (as such term is
defined in Section 7A of the Employment Agreement) (provided that Meritage’s
decision not to make any such payments as a result of such revocation shall not
impact the legality or enforceability of Landon’s continuing obligations under
Sections 8 and 9 of the Employment Agreement);

(d)           Meritage shall be entitled, at its sole option, to cease providing
to Landon any other benefits under the Employment Agreement or this Agreement;
and

(e)           Meritage shall be entitled, at its sole option, to rescind the
Stock Purchase Agreement, in which case Landon shall be required to repay to
Meritage the amount of the purchase price paid thereunder and Meritage shall be
required to return to Landon the shares of common stock acquired from Landon
thereunder.

7


--------------------------------------------------------------------------------




11.           Remedies. Meritage, on the one hand, and Landon, on the other,
acknowledge and agree that irreparable damage will occur in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. It is accordingly agreed that the parties shall
be entitled to an injunction to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court having jurisdiction pending any arbitration. Landon agrees that, if Landon
in any non-immaterial respect violates Sections 8 or 9 of the Employment
Agreement, Meritage shall not be obliged to pay any remaining Consulting,
Severance, and Non-Competition Payments, provided that Meritage must first
provide Landon with written notice of such violation and the opportunity to
provide within thirty (30) days any information showing that he has not in any
non-immaterial respect breached such Agreement. During any notice period or the
pendency of any dispute relating to any actual or potential violations or
breaches by Landon of Sections 8 or 9 of the Employment Agreement, Meritage will
place any Consulting, Severance, and Non-Competition Payments in an interest
bearing escrow account at Bank of America, Phoenix, Arizona, or Guaranty Bank,
Dallas, Texas, or their respective successors.  The parties acknowledge and
agree that Meritage’s decision to place any such payments into escrow as
provided above shall not impact (a) the legality or enforceability of Landon’s
continuing obligations under Sections 8 and 9 of the Employment Agreement or
Landon’s obligation to continue to comply therewith, or (b) Meritage’s ability
to pursue any other remedy available to it at law or in equity with respect to
any such violation or breach. The foregoing remedies shall be in addition to any
other remedy to which a party hereunder may be entitled at law or in equity.

12.           Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable for
whatever reason, the remaining provisions of this Agreement shall nevertheless
continue in full force and effect without being impaired in any manner
whatsoever.

13.           Notices. Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon receipt, when delivered by overnight courier or sent by facsimile, or upon
delivery when delivered personally, or upon seventy-two (72) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address or
facsimile number, as subsequently modified by written notice, as follows:

(i)            if to Landon, to 2200 Willow Bend Drive, Plano, Texas 75093,
Attn: John R. Landon, or

(ii)           if to Meritage, to Meritage Homes Corporation, 17851 North
85th Street, Suite 300, Scottsdale, Arizona 85255, Attn: General Counsel.

14.           Effectiveness. This Agreement is effective as of the execution
hereof; provided, that if the transactions contemplated by Section 2(a) and
Section 2(b) of the Stock Purchase Agreement are not consummated in accordance
with the terms thereof, then this Agreement shall terminate immediately and be
of no further force or effect; provided, that, in the event of such termination,
Meritage shall be entitled, at its sole option, to place any Consulting,
Severance and Non-Competition Payments into escrow as provided in Section 11
above, and the parties acknowledge and agree that Meritage’s decision to place
any such payments into escrow as

8


--------------------------------------------------------------------------------




provided above shall not impact (a) the legality or enforceability of Landon’s
continuing obligations under Sections 8 and 9 of the Employment Agreement or
Landon’s obligation to continue to comply therewith, or (b) Meritage’s ability
to pursue any other remedy available to it at law or in equity with respect to
any violations or breaches by Landon of such continuing obligations.

[Signature Page Follows]

9


--------------------------------------------------------------------------------




 

 

Dated this 12th day of June, 2006.

 

 

 

 

 

 

 

 

 

MERITAGE HOMES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ C. Timothy White

 

 

 

Name: C. Timothy White

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

Dated this 12th day of June, 2006.

 

 

 

 

 

 

 

 

 

JOHN R. LANDON

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Landon

 

 

 

 

John R. Landon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Mutual Release and Waiver of Claims]

 

10


--------------------------------------------------------------------------------